     Case 2:18-cv-01792-DGC-DMF Document 70 Filed 04/29/20 Page 1 of 26




 1                                                                                              MGD

 2    WO
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9     Dennis Gilbert,                                  No. CV 18-01792-PHX-DGC (DMF)
10                          Plaintiff,
11     v.                                               ORDER
12
       La Paz County, et al.,
13
                            Defendants.
14
15           Plaintiff Dennis Gilbert, who is represented by counsel, brought this civil rights
16    action pursuant to 42 U.S.C. § 1983 against La Paz County and multiple County
17    employees. (Doc. 1.) Defendants move for summary judgment, and Plaintiff opposes.
18    (Docs. 56, 61.) The Court will grant the Motion in part and deny it in part.
19    I.     Background
20           Plaintiff alleges the following facts in his Complaint. In August 2017, Plaintiff was
21    incarcerated for a little over a day in the La Paz County Detention Facility (the “Jail”)
22    following his arrest. (Doc. 1.) Plaintiff has a seizure disorder, is partially paralyzed in his
23    left arm and leg, uses a cane to walk, and has a qualified disability under the Americans
24    with Disabilities Act (ADA). (Id. ¶¶ 7, 81.) At the Jail, Plaintiff was housed in a non-
25    ADA-compliant cell that had a toilet and shower and was told to shower. (Id. ¶¶ 11, 17,
26    22, 24.) Plaintiff fell while getting out of the shower and shattered the bones in his left arm
27    and elbow, requiring surgery. (Id. ¶¶ 28-32, 52-54.) The charge against Plaintiff was
28    dropped, and Plaintiff was released from the Jail and went to live with his sister. (Id. ¶¶ 55-
     Case 2:18-cv-01792-DGC-DMF Document 70 Filed 04/29/20 Page 2 of 26




 1    56.) In September 2017, Plaintiff was hospitalized because he became depressed over his
 2    diminished physical condition, and in February 2018 he moved to a skilled nursing facility
 3    where he will need to remain for the rest of his life. (Id. ¶¶ 57-60.)
 4           In Count One, Plaintiff asserts a Fourteenth Amendment claim under 42 U.S.C.
 5    § 1983 against Defendants Detention Officers Redman, Jarramillo, Thompkinson, Conley,
 6    McIntosh, Brinkerhoff, Roberts, Fleming, and Ruiz in their individual capacities.1 (Id.
 7    ¶¶ 61-70.) In Count Two, Plaintiff asserts a Monell claim against Defendants La Paz
 8    County and La Paz County Sheriff Risen, in both his individual and official capacity. (Id.
 9    ¶¶ 71-73.) In Count Three, Plaintiff asserts an ADA claim against La Paz County, and in
10    Count Four, he asserts a negligence claim against La Paz County. (Id. ¶¶ 79-88.) Plaintiff
11    seeks damages, attorneys’ fees and costs. (Id. at 11-12.)
12    II.    Summary Judgment Standard
13           A court must grant summary judgment “if the movant shows that there is no genuine
14    dispute as to any material fact and the movant is entitled to judgment as a matter of law.”
15    Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). The
16    movant bears the initial responsibility of presenting the basis for its motion and identifying
17    those portions of the record, together with affidavits, if any, that it believes demonstrate
18    the absence of a genuine issue of material fact. Celotex, 477 U.S. at 323.
19           If the movant fails to carry its initial burden of production, the nonmovant need not
20    produce anything. Nissan Fire & Marine Ins. Co., Ltd. v. Fritz Co., Inc., 210 F.3d 1099,
21    1102-03 (9th Cir. 2000). But if the movant meets its initial responsibility, the burden shifts
22    to the nonmovant to demonstrate the existence of a factual dispute and that the fact in
23    contention is material, i.e., a fact that might affect the outcome of the suit under the
24    governing law, and that the dispute is genuine, i.e., the evidence is such that a reasonable
25    jury could return a verdict for the nonmovant. Anderson v. Liberty Lobby, Inc., 477 U.S.
26    242, 248, 250 (1986); see Triton Energy Corp. v. Square D. Co., 68 F.3d 1216, 1221 (9th
27
28           1
                Defendants Thompkinson, McIntosh and Brinkerhoff were later dismissed from
      this action. (Doc. 31.)

                                                  -2-
     Case 2:18-cv-01792-DGC-DMF Document 70 Filed 04/29/20 Page 3 of 26




 1    Cir. 1995). The nonmovant need not establish a material issue of fact conclusively in its
 2    favor, First Nat’l Bank of Ariz. v. Cities Serv. Co., 391 U.S. 253, 288-89 (1968); however,
 3    it must “come forward with specific facts showing that there is a genuine issue for trial.”
 4    Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (internal
 5    citation omitted); see Fed. R. Civ. P. 56(c)(1).
 6           At summary judgment, the judge’s function is not to weigh the evidence and
 7    determine the truth but to determine whether there is a genuine issue for trial. Anderson,
 8    477 U.S. at 249. In its analysis, the court must believe the nonmovant’s evidence and draw
 9    all inferences in the nonmovant’s favor. Id. at 255. The court need consider only the cited
10    materials, but it may consider any other materials in the record. Fed. R. Civ. P. 56(c)(3).
11    III.   Facts
12           Upon arrival at the Jail and in the booking/intake area, detainees receive a risk
13    assessment by an officer or a nurse. If it is nighttime and the nurse is not on duty, the
14    screening is performed by the booking officer and the nurse will perform a risk and needs
15    assessment the following day. (Doc. 57 (Defs.’ Statement of Facts (DSOF)) ¶¶ 33-34.)
16    The screening includes an assessment that includes “mobility restrictions and physical
17    handicaps, etc.” (Id. ¶ 35.) At the time of Plaintiff’s incarceration, a medical provider
18    would perform a physical examination of new detainees on Fridays to ensure that any
19    medical, dental, or other aids to impairment were provided. (Id. ¶¶ 45-46.)
20           On August 29, 2017, around 9:40 p.m., Plaintiff was arrested and booked into the
21    Jail. (Id. ¶ 69.) At the time, Plaintiff was 57 years old and had been disabled since suffering
22    a traumatic brain injury in a 1989 motorcycle accident that left him with a seizure disorder
23    and cognitive issues. (Doc. 62 (Pl.’s Separate Statement of Facts) at 11 ¶ 49.) In 2013,
24    Plaintiff suffered a series of strokes that weakened the entire left side of his body and
25    partially paralyzed his left arm and leg. (Id. ¶ 50.) Upon his arrival at the Jail, Plaintiff
26    was not using any walking device or wheelchair. (Doc. 57 ¶ 70.) Plaintiff’s gait was weak
27    and slow on his left side and Defendants Redman and Jaramillo physically assisted Plaintiff
28    while in the booking room and in the shower room. (Id. ¶ 71.)



                                                   -3-
     Case 2:18-cv-01792-DGC-DMF Document 70 Filed 04/29/20 Page 4 of 26




 1           Because it was nighttime, the nurses were not on duty and Defendant Redman
 2    performed an initial screening of Plaintiff using the Jail’s “Risk and Needs Screening”
 3    report form. (Id. ¶ 72.) Redman noted that Plaintiff had a stroke in 2014, that he had
 4    “restricted mobility, or a physical handicap,” as well as diabetes and seizures or epilepsy.
 5    (Id. ¶ 73.) Jail policy and the booking process required that Plaintiff take a shower, and
 6    the shower room in the booking/intake area has “reasonable accommodations” for
 7    detainees who may have limited mobility or physical disabilities including industrial-sized,
 8    thick rubber mats on the floor, a shower stool/bench, and a walk-in shower. (Id. ¶¶ 36-37,
 9    74.) Plaintiff was physically escorted in and out of the change-out shower room by
10    Defendant Jaramillo. (Id. ¶ 75.) Jail staff provided Plaintiff with standard issue non-slip
11    shoes, and after Plaintiff completed the booking and showering process, Jaramillo retrieved
12    a wheelchair to escort Plaintiff to the intake cell. (Id. ¶¶ 76-77.) Plaintiff was not issued a
13    cane, walker, or wheelchair because of his inability to fully use his left arm and due to
14    security concerns. (Id. ¶ 78.) “Plaintiff was instructed to tell Jail staff [] if he needed to
15    use the restroom or needed anything else and staff would provide assistance.” (Id. ¶ 79.)
16           Plaintiff had no issues during the first night in the intake cell, and the following
17    morning, Licensed Practical Nurse Jeff Bissell performed a medical screening. (Id. ¶¶ 45,
18    81.) Bissell noted Plaintiff’s seizures, diabetes, left-side weakness due to stroke, and his
19    restricted mobility and physical handicap. (Doc. 62 at 9 ¶ 31.) Afterwards, Nurse Bissell
20    cleared Plaintiff to be housed in the medical unit due to his “left-sided weakness and []
21    trouble moving around, walking” and seizure condition. (Doc. 57 ¶¶ 83-84.) Plaintiff
22    disputes paragraph 83, asserting that Bissell recommended Plaintiff be housed in the
23    medical cells, stating the he instead was placed in the juvenile cell. (Doc. 62 at 5 ¶ 83.)
24           Around 6:45 p.m. on August 30, 2017, Defendant Conley moved Plaintiff from the
25    intake cell via a wheelchair into a single jail cell known as the juvenile cell inside the
26    medical dorm because the two medical cells were already occupied and the juvenile cell
27    had bottom-bunk accessibility. (Doc. 57 ¶¶ 85-86.) The only other option in the medical
28    dorm was to house Plaintiff in a “boat,” which is similar to a long table that sits about six



                                                   -4-
     Case 2:18-cv-01792-DGC-DMF Document 70 Filed 04/29/20 Page 5 of 26




 1    inches off the ground and has a mattress on top; otherwise, Plaintiff would be housed with
 2    the other County detainees. (Id. ¶¶ 88, 90.) The “boat” was not advisable because of
 3    Plaintiff’s physical limitations, nor was housing with other County detainees due to
 4    Plaintiff’s vulnerability. (Id. ¶¶ 89, 91.) Therefore, Plaintiff was housed in the juvenile
 5    cell until he could be examined by a medical provider. (Id. ¶ 91.) Plaintiff disputes these
 6    statements, asserting that “Conley did not act in accordance with Bissell’s medical
 7    clearance” and that Conley could have moved a detainee from one of the medical cells to
 8    the juvenile cell and housed Plaintiff in a medical cell. (Doc. 62 at 5 ¶¶ 85, 88, 91.) Conley
 9    allowed Plaintiff to have access to the dayroom by leaving two doors open. (Doc. 57 ¶ 92.)
10           The juvenile cell has one double-bunk bed with a toilet and a metal shower.
11    (Doc. 57 ¶ 62.) The juvenile cell does not have grab bars around the toilet or around the
12    exterior of the metal shower, which has a 27-inch wide opening. (Doc. 62 at 9 ¶¶ 21, 24.)
13    The inside of the metal shower has no grab bars, shower seat or rubber mat, and there is a
14    10-inch shower curb. (Id. ¶¶ 22-23.) The two medical cells at the Jail have walk-in showers
15    with grab bars. (Id. ¶ 26.) The 1991 ADA requires showers to be at least 35-inches wide,
16    have a shower seat, grab bars, and a curb no higher than half an inch. (Id. ¶ 28.)
17           After being placed in the juvenile cell, Plaintiff went to sleep until approximately
18    11:00 p.m. (Id. ¶ 94.) Starting at 11:00 p.m., Detention Officers Ruiz and Fleming began
19    locking down all the pods, which means that all televisions are turned off, detainees are
20    required to return to their cells, and lights are turned off. (Id. ¶¶ 95-96.) Around 11:00
21    p.m., Fleming did a security check of the medical and juvenile cells. (Id. ¶ 97.) Plaintiff
22    disputes that “Fleming conducted any checks on plaintiff while in the juvenile cell,”
23    asserting that this is not reflected in Defendants’ “Officer Location Incident form.”
24    (Doc. 62 at 6 ¶ 97.)
25           After lockdown, Plaintiff awoke and decided to shower. (Doc. 57 ¶ 98.) “Plaintiff
26    did not request assistance from jail staff prior to showering or request a stool like the one
27    he used in the shower the day before.” (Id. ¶ 99.) Plaintiff did contact the control tower
28    via intercom after lockdown before he decided to shower. While Plaintiff was looking for



                                                  -5-
     Case 2:18-cv-01792-DGC-DMF Document 70 Filed 04/29/20 Page 6 of 26




 1    a light switch, he instead hit the intercom button and a female voice asked him what he
 2    needed. (Id. ¶¶ 100, 102.) Plaintiff told the female that “he was looking for a light switch
 3    so he could shower.” (Id. ¶ 103.) The officer did not tell Plaintiff he could not take a
 4    shower or to wait until an officer came to help him. (Doc. 62 at 12 ¶¶ 58-59.) The officer
 5    on the intercom told Plaintiff, “this is not the light switch. It’s the intercom.” (Id. ¶ 60.)
 6    Plaintiff apologized to the officer and then took his shower. (Id. ¶ 61.)
 7           According to Defendants, there was no female officer in the control tower at that
 8    time. Defendant Roberts, a male detention officer, was in the control tower. (Doc. 57
 9    ¶ 104.) Roberts did not have visual contact with Plaintiff, did not know Plaintiff was
10    disabled, and was not told Plaintiff wanted to shower. (Id. ¶¶ 105-106.) Plaintiff disputes
11    this statement, stating that he “did inform the Tower officer Roberts that he wanted to take
12    a shower” and “Roberts failed to inform the floor officers.” (Doc. 62 at 6 ¶ 108.)
13           Plaintiff “decided to shower in the middle of the night, after lockdown, without any
14    accommodations and without wearing his non-slip shoes.” (Doc. 57 ¶ 109.) When Plaintiff
15    stepped out of the shower, he held onto the edge of the stall. The floor “felt like it was
16    made of ice. Plaintiff’s feet slid out from under him, and he fell. He heard his bone snap
17    as he hit [the] floor.” (Doc. 62 at 13 ¶ 62.)
18           Prior to his accident, Plaintiff did not complain about the shower or the cell
19    accommodations. (Doc. 57 ¶ 110.) Plaintiff did not “request a single accommodation or
20    ask for any help from any detention officer” and “admits he requested no
21    assistance/accommodations prior to deciding to shower.” (Id. ¶ 111.) Plaintiff undressed
22    without assistance, entered the shower, and fell after exiting the shower. (Id. ¶¶ 112-113.)
23    After he fell, Plaintiff used the intercom in the cell to request assistance from the Control
24    Tower. (Id. ¶ 114.) Around midnight, Officer Roberts received Plaintiff’s intercom call
25    and immediately radioed Fleming and Ruiz to tell them Plaintiff had fallen in the cell and
26    needed assistance. (Id. ¶ 115.) Fleming and Ruiz responded immediately and assisted
27    Plaintiff by obtaining a wheelchair and bringing him to the intake area to prepare for
28



                                                      -6-
     Case 2:18-cv-01792-DGC-DMF Document 70 Filed 04/29/20 Page 7 of 26




 1    transportation to the hospital. (Id. ¶¶ 116-117.) Ruiz gave Plaintiff a Tylenol for pain. (Id.
 2    ¶ 118.)
 3           Officer Roberts transported Plaintiff to the La Paz Regional Hospital in a sheriff’s
 4    office vehicle that was low to the ground, making it easier for Plaintiff to enter and exit,
 5    and Plaintiff was handcuffed in front of his body. (Id. ¶ 124.) Roberts also accompanied
 6    Plaintiff in the ambulance from La Paz Regional Hospital to the Banner hospital in
 7    Phoenix. (Id. ¶ 125.)
 8           The Jail does not issue physical handbooks to detainees describing the Jail’s rules
 9    and regulations, officers do not explain the rules to the detainees, and the Jail’s “required
10    ADA orientation consists only of the detention officer telling the inmate he needs to get on
11    the [electronic touch screen] kiosk to get information.” (Doc. 62 at 10 ¶ 41.) Officers do
12    not explain how to make an ADA claim or request an accommodation and only tell
13    detainees to review the kiosk. (Id. ¶ 43.) The burden is on detainees to access the kiosk to
14    read and understand the jail rules and the grievance process. (Id. ¶ 44.) The inmate
15    handbook has no information about the ADA, requesting an accommodation, or grieving
16    an ADA issue. (Id. ¶ 47.) At the time of Plaintiff’s fall, there was no kiosk in the medical
17    area or near the juvenile cell; the nearest kiosk was in the booking area. (Id. ¶ 48.)
18           Defendant Sheriff Risen took office on January 1, 2017. At the time of Plaintiff’s
19    slip and fall the prior administration’s ADA Policy was in effect. (Doc. 57 ¶¶ 5, 13.) Both
20    Risen and Jail Commander Suffle acknowledge that, after the fact, they because aware
21    “that an ADA policy existed and that certain portions were not followed during the relevant
22    time period,” including that an ADA coordinator had not been appointed and therefore “no
23    ADA coordinator had looked for ‘barriers’ to programs and services.” (Id. ¶ 14.)
24           The Jail’s ADA policy “instructs employees not to unlawfully discriminate against
25    any person on the basis of a person’s disability,” and provides for barrier-free access to the
26    facility, programs, and services consistent with reasonable accommodation under the ADA
27    and security requirements. (Doc. 57 ¶ 24.) Detention officers learn ADA compliance “in
28    the academy, from their field training [], and from on-the-job training about the foregoing



                                                  -7-
     Case 2:18-cv-01792-DGC-DMF Document 70 Filed 04/29/20 Page 8 of 26




 1    policies and procedures and ADA standards regarding caring for disabled inmates.” (Id.
 2    ¶ 30.) Plaintiff disputes this statement, asserting that Defendants’ own exhibits “indicate
 3    that detention officers receive a 2 hour ‘overview’ of the ADA at the academy” and that
 4    “none of the academy training appears to be related to reasonable accommodations for
 5    inmates.” (Doc. 62 at 4 ¶ 30.) Plaintiff further asserts that “[t]he ADA is not even
 6    mentioned in the La Paz County Jail’s [] training materials.” (Doc. 62 at 4 ¶ 30.) Plaintiff
 7    also disputes Defendants’ assertion that detention officers “are trained that they may need
 8    to assist inmates with physical needs.” (Doc. 57 ¶ 32; Doc. 62 at 4 ¶ 32.) Plaintiff contends
 9    that La Paz County Jail has “no ADA training curriculum and lesson plans for detention,
10    contract and volunteer personnel” and there is no attendance documentation for all ADA
11    training provided to such personnel between 2012 and 2017. (Doc. 62 at 7 ¶¶ 3, 6.)
12    IV.    Discussion
13           A.     Count One: Fourteenth Amendment
14           Plaintiff states in his Response that he withdraws his Fourteenth Amendment
15    deliberate indifference claim against Defendants Fleming, Ruiz, Redman, Roberts and
16    Jarramillo, and that he asserts this claim only against Defendant Conley. (Doc. 61 at 8
17    n.1.) Because the only claim brought against Defendants Fleming, Ruiz, Redman, Roberts
18    and Jarramillo is the Fourteenth Amendment claim in Count One, the Court will dismiss
19    these Defendants from the action. The Court will address the claim against Defendant
20    Conley.
21                  1.     Legal Standard
22           The Fourteenth Amendment protects a pre-trial detainee’s right to be free from
23    punishment. Bell v. Wolfish, 441 U.S. 520, 533 (1979). A pretrial detainee’s Fourteenth
24    Amendment claim regarding the conditions of his confinement is evaluated under an
25    objective deliberate indifference standard. See Gordon v. Cnty. of Orange, 888 F.3d 1118,
26    1124-25 (9th Cir. 2018). A detainee must demonstrate that a defendant’s acts or omissions
27    were objectively unreasonable and identify objective facts indicating the “challenged
28    governmental action is not rationally related to a legitimate governmental objective or that



                                                  -8-
     Case 2:18-cv-01792-DGC-DMF Document 70 Filed 04/29/20 Page 9 of 26




 1    it is excessive in relation to that [objective].” Kingsley v. Hendrickson, 135 S. Ct. 2466,
 2    2473-74 (2015).
 3           A condition is punitive if it is “intended to punish,” “excessive in relation to its non-
 4    punitive purpose,” or “employed to achieve objectives that could be accomplished in so
 5    many alternative and less harsh conditions.” Jones v. Blanas, 393 F.3d 918, 934 (9th Cir.
 6    2004) (citations omitted). But if a particular condition or restriction of pre-trial detention
 7    is “reasonably related to a legitimate governmental objective, it does not, without more,
 8    amount to ‘punishment.’” Bell, 441 U.S. at 539. Legitimate, non-punitive government
 9    interests include “ensuring a detainee’s presence at trial, maintaining jail security, and
10    effective management of a detention facility.” Jones, 393 F.3d at 932 (citing Hallstrom v.
11    City of Garden City, 991 F.2d 1473, 1484 (9th Cir. 1993)).
12           Thus, to find that a condition of confinement for pre-trial detainees amounts to a
13    constitutional violation under the Fourteenth Amendment, the Court must determine that
14    the condition: “(1) imposes some harm to the pre-trial detainees that significantly exceeds
15    or is independent of the inherent discomforts of confinement; and (2) (a) is not reasonably
16    related to a legitimate governmental objective or (b) is excessive in relation to the
17    legitimate governmental objective.” Graves v. Arpaio, No. CV-77-0479-PHX-NVW, 2008
18    WL 4699770, at *7 (D. Ariz. Oct. 22, 2008) (emphasis in original); Demery v. Arpaio, 378
19    F.3d 1020, 1029 (9th Cir. 2004) (“For a particular governmental action to constitute
20    punishment, (1) that action must cause the detainee to suffer some harm or ‘disability,’ and
21    (2) the purpose of the governmental action must be to punish the detainee”).
22           Corrections officials “should be accorded wide-ranging deference in the adoption
23    and execution of policies and practices that in their judgment are needed to preserve
24    internal order and discipline and to maintain institutional security.” Bell, 441 U.S. at 547;
25    Graves, 2008 WL 4699770, at *6 (in determining whether a particular condition of
26    confinement is “reasonably related to maintaining security and order and operating the
27    institution in a manageable fashion, courts ordinarily should defer to the expert judgment
28    of correction officials in the absence of substantial evidence that indicates officials have



                                                   -9-
     Case 2:18-cv-01792-DGC-DMF Document 70 Filed 04/29/20 Page 10 of 26




 1    exaggerated their response to these considerations”). But “if a restriction or condition is
 2    not reasonably related to a legitimate goal—if it is arbitrary and purposeless—a court
 3    permissibly may infer that the purpose of the governmental action is punishment that may
 4    not be constitutionally inflicted upon detainees qua detainees.” Bell, 441 U.S. at 539.
 5                  2.      Discussion
 6           Defendants argue that Plaintiff’s alleged deprivation of not being able to shower
 7    safely was not caused by actions of the individual Defendants. (Doc. 56 at 13.) Defendants
 8    assert that Plaintiff was housed in a cell with bottom-bunk accessibility, near medical and
 9    Jail staff, and with an intercom for Plaintiff to communicate with the cell tower if he needed
10    assistance. (Id.) They further contend that Plaintiff had showered the day before and was
11    aware of the Jail’s walk-in shower, rubber mats, and shower stool, but chose not to request
12    assistance with showering and “effectively foreclosed the on-duty Jail staff’s ability to
13    assist Plaintiff with showering either by providing him with accommodations to shower in
14    his jail cell (such as a shower chair) or to take him to another location to shower (such as
15    the intake shower).” (Id.)
16           Plaintiff argues that his “evidence shows Conley’s actions are directly linked to
17    [P]laintiff’s fall,” that “Conley was fully aware of Plaintiff’s disability because he had to
18    use a wheelchair to move him,” and that Conley “disregarded Nurse Bissell’s direction to
19    house Plaintiff in a medical cell (with showers with grab bars) and intentionally decided to
20    house Plaintiff in the Juvenile cell with the non-compliant shower.” (Doc. 61 at 8.)
21    Plaintiff contends that Conley “aggravated the risk to Plaintiff by providing him with soap
22    and a towel and telling him to take a shower.” (Id.) This last statement—that Conley told
23    Plaintiff to take a shower—is in Plaintiff’s Response brief. Plaintiff does not cite any
24    evidence in the record to support this assertion. See Barcamerica Int’l USA Trust v. Tyfield
25    Imps., Inc., 289 F.3d 589, 593 n.4 (9th Cir. 2002) (“arguments and statements of counsel
26    are not evidence”).
27           The undisputed evidence in this case shows that Plaintiff was placed in the juvenile
28    cell because the two medical cells were occupied. There is no evidence in the record that



                                                  - 10 -
     Case 2:18-cv-01792-DGC-DMF Document 70 Filed 04/29/20 Page 11 of 26




 1    Plaintiff’s placement in the juvenile cell was intended to punish him. Plaintiff’s proposed
 2    alternative – moving one of the detainees out of a medical cell – is not reasonable in the
 3    absence of evidence that the other detainee did not need the medical cells. Nor does
 4    Plaintiff dispute that he had the alternative of requesting a reasonable accommodation so
 5    he could shower safely, but did not make such a request.
 6           Even if Conley had told Plaintiff to take a shower, Plaintiff does not present
 7    evidence that Conley told him to shower in the non-accessible cell shower, and Plaintiff
 8    does not dispute that after Conley moved him to the juvenile cell he slept for five hours
 9    and then decided to shower in his cell without requesting assistance from anyone.
10           Given these facts, the Court cannot conclude that Defendant Conley imposed harm
11    on Plaintiff that significantly exceeded or was independent of the inherent discomforts of
12    confinement, or that Conley action of placing Plaintiff in the juvenile cell was not
13    reasonably related to a legitimate governmental objective or was excessive in relation to
14    the legitimate governmental objective. Graves, 2008 WL 4699770 at *7. The choice to
15    house Plaintiff in the juvenile cell was reasonably related to the governmental objective of
16    maintaining institutional security while housing Plaintiff as safely and as close to the
17    medical unit as possible. There is no evidence that housing Plaintiff in the juvenile cell
18    was arbitrary or purposeless.
19           Plaintiff’s citation to Frost v. Agnos, 152 F.3d 1124 (9th Cir. 1998), does not change
20    the Court’s analysis. In Frost, the Ninth Circuit Court of Appeals found a triable issue of
21    fact regarding whether the failure to provide the plaintiff with adequate shower facilities
22    violated the plaintiff’s constitutional rights. 152 F.3d at 1129-30 (“slippery floors without
23    protective measures could create a sufficient danger [to a disabled detainee] to warrant
24    relief”). The plaintiff in Frost was a pre-trial detainee with a leg cast and crutches who,
25    over a period of months, fell and injured himself several times at the county jail—
26    sometimes while showering in non-accessible showers, sometimes while carrying his food
27    tray, and once when he climbed 48 steps while holding his crutches because two officers
28    refused to carry his crutches. Id. at 1127. The guards in Frost were aware of the plaintiff’s



                                                 - 11 -
     Case 2:18-cv-01792-DGC-DMF Document 70 Filed 04/29/20 Page 12 of 26




 1    falls, and the plaintiff filed several grievances advising jail officials of the risks he faced.
 2    Id. at 1129.
 3           Unlike Frost, Plaintiff in this case did not have a history of falls and injuries at the
 4    Jail of which officials were aware, and there is no evidence they refused to assist him.
 5    While the evidence shows that Plaintiff’s condition was obvious and officers were aware
 6    of some risk, the evidence also shows that they assisted him and made accommodations
 7    due to his condition. They took reasonable measures by housing him in the juvenile cell
 8    with the lower bunk near the medical unit, and they provided Plaintiff with adequate
 9    shower facilities after intake when they knew he was going to shower. Plaintiff cannot
10    show that Conley housing him for one night in the juvenile cell with a non-accessible
11    shower, when he had been instructed to ask for assistance, was “more than negligence” or
12    even “reckless disregard.” Castro, 833 F.3d at 1071 (to support Fourteenth Amendment
13    claim, a plaintiff must “prove more than negligence but less than subjective intent—
14    something akin to reckless disregard”).
15           The Court will grant summary judgment to Defendant Conley on Plaintiff’s
16    Fourteenth Amendment claim in Count One.
17                   3.     Qualified Immunity
18           Even if the Court did find a question of fact regarding whether Plaintiff’s Fourteenth
19    Amendment rights were violated, Defendant Conley would be entitled to qualified
20    immunity.
21                          (a)    Legal Standard
22           Government officials are entitled to qualified immunity from civil damages unless
23    their conduct violates “clearly established statutory or constitutional rights of which a
24    reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).
25    Officials are not entitled to qualified immunity if “(1) they violated a federal statutory or
26    constitutional right, and (2) the unlawfulness of their conduct was ‘clearly established at
27    the time.’” District of Columbia v. Wesby, 138 S. Ct. 577, 589 (2018) (quoting Reichle v.
28    Howards, 566 U.S. 658, 664, (2012)). Courts may address either prong first, depending



                                                   - 12 -
     Case 2:18-cv-01792-DGC-DMF Document 70 Filed 04/29/20 Page 13 of 26




 1    on the circumstances in the particular case. Pearson v. Callahan, 555 U.S. 223, 230-32,
 2    235-36 (2009).
 3           For a right to be clearly established, there does not have to be a case directly on
 4    point, but “‘existing precedent must have placed the statutory or constitutional question
 5    beyond debate.’” White v. Pauly, 137 S. Ct. 548, 551 (2017) (quoting Mullenix v. Luna,
 6    136 S. Ct. 305, 308 (2017)). A right is clearly established when case law has been “earlier
 7    developed in such a concrete and factually defined context to make it obvious to all
 8    reasonable government actors, in the defendant’s place, that what he is doing violates
 9    federal law.” Shafer v. Cnty. of Santa Barbara, 868 F.3d 1110, 1117 (9th Cir. 2017) (citing
10    White, 137 S. Ct. at 551). To determine whether qualified immunity applies, the court must
11    first identify the federal or constitutional right at issue; then it must attempt to “identify a
12    case where an officer acting under similar circumstances as [the defendant] was held to
13    have violated” that right. Id. If there is no such case, then the right was not clearly
14    established, and the officer is protected from suit. See id. at 1117-18. “This is not to say
15    that an official action is protected by qualified immunity unless the very action in question
16    has previously been held unlawful, but it is to say that in the light of pre-existing law the
17    unlawfulness must be apparent.” Hope v. Pelzer, 536 U.S. 730, 739 (2002) (internal
18    citations omitted).
19                          (b)    Discussion
20           The relevant question is whether short-term placement of Plaintiff in a non-ADA
21    equipped cell violates clearly established rights. Plaintiff responds that even before the
22    ADA was adopted, “courts recognized that disabled inmates’ 8th [A]mendment rights were
23    violated where disabled inmates were not provided with physical accommodations
24    necessary because of their disabilities, including adequate toilet and shower facilities.”
25    (Doc. 61 at 8.) Plaintiff again cites Frost v. Agnos, which the Court finds inapposite for
26    reasons explained above. Plaintiff also cites Casey v. Lewis, 834 F. Supp. 1569 (D. Ariz.
27    1993), LaFaut v. Smith, 834 F.2d 389, 392-94 (4th Cir. 1987), and Ruiz v. Estelle, 503 F.
28



                                                   - 13 -
     Case 2:18-cv-01792-DGC-DMF Document 70 Filed 04/29/20 Page 14 of 26




 1    Supp. 1265, 1345 (S.D. Tex. 1980), rev’d in part and aff’d in part, 679 F.2d 1115 (5th Cir.
 2    1982), opinion amended, 688 F.2d 266 (5th Cir. 1982).
 3           In Casey, the district court found that “[d]isabled inmates must be provided with
 4    physical accommodations necessary because of their disabilities, including adequate toilet
 5    and shower facilities.” 834 F. Supp. at1581 (citing LaFaut, 834 F.2d at 392-94 and Ruiz,
 6    503 F. Supp. at 1345). But the court further found that “[t]he duration of confinement in
 7    the alleged condition is relevant in determining whether a constitutional violation exists.”
 8    Id. (citing Hutto v. Finney, 437 U.S. 678, 686 (1978) (“It is equally plain, however, that
 9    the length of confinement cannot be ignored in deciding whether the confinement meets
10    constitutional standards.”), and Hoptowit v. Ray, 682 F.2d 1237, 1258 (9th Cir. 1982) (“the
11    longer the prisoner is without such benefits, the closer it becomes to being an unwarranted
12    infliction of pain”)). Casey found that at the time of the filing of the action, 68 prisoners
13    in the Arizona Department of Corrections were confined to wheelchairs, had artificial
14    limbs, or were partially paralyzed. Id. at 1582. The Court found that inaccessible
15    bathrooms, showers, and cells resulted in several prisoners falling or being unable to
16    shower, in violation of their constitutional rights. Id.
17           In LaFaut, the plaintiff was a federal prisoner, paraplegic, and confined to a
18    wheelchair. 834 F.2d at 390. The plaintiff was placed in a “wet room” with no handicap
19    facilities. Id. at 392. In particular, the toilet was surrounded by three walls and had no
20    railing. Because the area was too small to allow the plaintiff to transfer himself, he had to
21    lie on the floor, drag his body across it, and pull himself up onto the commode. Id. at 392.
22    “[I]t was two months before any significant attempt was made to modify the toilet
23    facilities,” and another month passed before the plaintiff was transferred to a room with
24    adequate facilities. Id. The Fourth Circuit found that the warden was aware of the problem
25    and there was “no apparent justification for the delay.” Id. at 393. The court found “that
26    the conditions under which appellant was confined for nearly eight months fell far short of
27    meeting the ‘broad and idealistic concepts of dignity, civilized standards, humanity, and
28



                                                  - 14 -
     Case 2:18-cv-01792-DGC-DMF Document 70 Filed 04/29/20 Page 15 of 26




 1    decency . . . .’ embodied in the Eighth Amendment.” Id. at 394 (quoting Estelle v. Gamble,
 2    429 U.S. 97, 102 (1976) (other citation omitted)).
 3           In Ruiz, a class action, the Texas district court focused primarily on overcrowding
 4    in the Texas prisons and its effects on the conditions of confinement. 503 F. Supp. 1265.
 5    Plaintiff cites one portion of the decision addressing the care of prisoners with mental
 6    disabilities in which the court found that the Texas Department of Corrections “ha[d] taken
 7    no steps to obtain alternative care for such inmates.” Id. at 1345 (“The fact that unusual
 8    accommodations may be necessary, in light of their special needs, to accomplish the
 9    provision of minimal conditions of incarceration does not absolve prison officials of their
10    duty toward handicapped inmates.”)
11           Defendants argue that all of the cases cited by Plaintiff “involve circumstances
12    where disabled inmates were not provided any physical accommodations—a fact that
13    undisputedly does not exist in this circumstance because Plaintiff was provided shower
14    accommodations in the short time he was present at the Jail and instructed to ask for any
15    additional assistance.” (Doc. 68 at 7.) Defendants further contend that none of the cases
16    cited by Plaintiff required an inmate to be placed in a jail cell “with an en-suite
17    accommodating shower.” (Id.)
18           The Court agrees that none of the cases cited by Plaintiff put Defendant Conley on
19    notice that placing Plaintiff for a few hours in a cell without an accessible shower, with
20    instructions and means to call if he needed assistance, violated a federal statutory or
21    constitutional right or that the unlawfulness of his conduct was clearly established at the
22    time. The cases cited by Plaintiff all relied on the duration of confinement in determining
23    whether there is a constitutional violation. Here, Plaintiff was in the cell was for a few
24    hours and certain accommodations were made for his condition in the form of a low bunk
25    and placing him away from other detainees. It would not be clear from the cited cases that
26    the short-term placement in the juvenile cell violated Plaintiff’s rights. Accordingly,
27    Defendant Conley is entitled to qualified immunity and the Court will grant summary
28    judgment to Conley and dismiss him from this action.



                                                - 15 -
     Case 2:18-cv-01792-DGC-DMF Document 70 Filed 04/29/20 Page 16 of 26




 1           B.     Count Two: Failure to Train
 2           Plaintiff asserts Count Two against La Paz County and Sheriff Risen. (Doc. 1 ¶¶ 71-
 3    78.) Plaintiff alleges that Risen failed to train Jail detention officers on how to comply
 4    with the ADA and that “[t]he conduct of La Paz County and/or Sheriff Risen was both the
 5    cause in fact and the proximate cause of the violation of [Plaintiff’s] 14th Amendment
 6    rights.” (Id. at 9-10.) Plaintiff sues Risen in his official capacity.2
 7                  1.      Legal Standard
 8           A local government may be held liable under § 1983 for a constitutional violation
 9    if that violation occurred as a result of the municipality’s official policy or custom. Monell
10    v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 94 (1978). “Official municipal
11    policy includes the decisions of a government’s lawmakers, the acts of its policymaking
12    officials, and practices so persistent and widespread as to practically have the force of law.”
13    Connick v. Thompson, 563 U.S. 51, 61 (2011). A municipality may also be liable if it has
14    a policy of inaction and such inaction amounts to a failure to protect constitutional rights.
15    City of Canton v. Harris, 489 U.S. 378, 388 (1989).
16           “[A] local government’s decision not to train certain employees about their legal
17    duty to avoid violating citizens’ rights may rise to the level of an official government policy
18    for purposes of § 1983.” Connick, 563 U.S. at 60. To support a Monell claim for failure
19    to train under § 1983, a plaintiff must allege facts demonstrating that the local
20    government’s failure to train amounts to “deliberate indifference to the rights of persons
21    with whom the [untrained employees] come into contact.” Connick, 563 U.S. at 61 (citing
22    City of Canton, 489 U.S. at 388).
23
24
25           2
               Although Plaintiff initially indicated that he was suing Risen in his individual
26    capacity as well, Plaintiff makes no argument in his Response regarding Risen’s liability
      in his individual capacity. Moreover, Plaintiff has failed to offer evidence to support an
27    individual-capacity claim showing that Risen “was personally involved in his alleged
      constitutional deprivation by, for example, acting, or failing to act, in a manner that was
28    deliberately indifferent” to Plaintiff’s constitutional rights. Olivier v. Baca, 913 F.3d 852,
      858 (9th Cir. 2019) (citation omitted). Therefore, Plaintiff appears to have abandoned any
      individual-capacity claim against Risen and the Court will not address this claim.

                                                   - 16 -
     Case 2:18-cv-01792-DGC-DMF Document 70 Filed 04/29/20 Page 17 of 26




 1             Deliberate indifference may be shown “if the need to train was obvious and the
 2    failure to do so made a violation of constitutional rights likely.” City of Canton, 489 U.S.
 3    at 390. The plaintiff must allege facts to support that “in light of the duties assigned to
 4    specific officers or employees, the need for more or different training is obvious, and the
 5    inadequacy so likely to result in violations of constitutional rights, that the policy-makers
 6    . . . can reasonably be said to have been deliberately indifferent to the need.” Clement v.
 7    Gomez, 298 F.3d 898, 905 (9th Cir. 2002). It is “ordinarily necessary” to allege facts
 8    demonstrating a pattern of similar constitutional violations by untrained employees to
 9    demonstrate deliberate indifference for purposes of a failure-to-train claim. Connick, 563
10    U.S. at 62. By showing a pattern of similar violations, a plaintiff can establish that
11    policymakers were on “actual or constructive notice that a particular omission in their
12    training program causes employees to violate citizens’ constitutional rights.” Id. Thus, a
13    Monell claim generally must be based on more than “a single constitutional deprivation, a
14    random act, or an isolated event.” Castro v. Cnty. of Los Angeles, 797 F.3d 654, 671 (9th
15    Cir. 2015).
16                   2.     Discussion
17             To support Monell liability, the plaintiff must first allege an underlying
18    constitutional violation. See Quintanilla v. City of Downey, 84 F.3d 353, 355 (9th Cir.
19    1996).     As the Court previously found, the evidence fails to support a Fourteenth
20    Amendment violation.
21             Even if the Court found a constitutional violation, the evidence would need to
22    support “[a] pattern of similar constitutional violations by untrained employees,” which is
23    “‘ordinarily necessary’ to demonstrate deliberate indifference for purposes of failure to
24    train.” Connick, 563 U.S. at 62 (quoting Bd. of Cnty. Comm’rs v. Brown, 520 U.S. 397,
25    409 (1997)). This requires a plaintiff to show that “policymakers were on actual or
26    constructive notice that a particular omission in their training program causes [] employees
27    to violate citizens’ constitutional rights,” but chose not to remedy the training program. Id.
28    at 61.



                                                  - 17 -
     Case 2:18-cv-01792-DGC-DMF Document 70 Filed 04/29/20 Page 18 of 26




 1           Defendants argue that Plaintiff has failed to point to any specific deficiency in the
 2    County’s policies and training that directly caused his constitutional deprivation and there
 3    are no facts demonstrating that the County was on notice that its policies were deficient.
 4    (Doc. 56 at 19.) Plaintiff responds that the Jail “appears to have a long standing custom,
 5    policy or practice of refusing to comply with the ADA” because no ADA coordinator has
 6    been appointed, “none of the Jail’s services, policies and practices have ever been evaluated
 7    to determine compliance with ADA requirements, and no effort has ever been made to
 8    identify and remedy barriers in the jail” (Doc. 61 at 10.)
 9           Although Plaintiff’s evidence of a failure to fully comply with the ADA is
10    concerning, Plaintiff has not presented any evidence of a pattern of similar constitutional
11    violations, such as falls by qualified individuals with disabilities in non-ADA-compliant
12    showers or facilities. As such, the record evidence fails to establish that Jail officials were
13    on actual or constructive notice that a particular omission in their training program would
14    cause detention officers to violate a citizen’s constitutional rights.
15           A plaintiff may still prove a failure-to-train claim without showing a pattern of
16    constitutional violations where a violation “may be a highly predictable consequence of a
17    failure to equip law enforcement officers with specific tools to handle recurring situations.”
18    Long v. Cnty. of L.A., 442 F.3d 1178, 1186 (9th Cir. 2006) (internal quotation marks and
19    citation omitted). In such instances, “failing to train could be so patently obvious that [an
20    entity] could be liable under § 1983 without proof of a pre-existing pattern of violations.”
21    Connick, 563 U.S. at 63-64. For example, in City of Canton, the Court hypothesized that
22    if a city knows that its police officers will be required to arrest fleeing felons, and the city
23    arms its officers with firearms to accomplish this task, “the need to train officers in the
24    constitutional limitations on the use of deadly force can be said to be ‘so obvious,’ that
25    failure to do so could properly be characterized as ‘deliberate indifference’ to constitutional
26    rights.” 489 U.S. at 390 n.10.
27           Plaintiff does not address whether this single incident was the “highly predictable
28    consequence of a failure to equip law enforcement officers with specific tools to handle



                                                   - 18 -
     Case 2:18-cv-01792-DGC-DMF Document 70 Filed 04/29/20 Page 19 of 26




 1    recurring situations.” Plaintiff does argue that it is “beyond question that a practice or
 2    policy of refusing [to] comply with the ADA to include seeking out barriers and correcting
 3    them, would result in a disabled detainee being denied an accessible shower and a
 4    reasonable accommodation.” (Doc. 61 at 10.) The evidence, though, does not show a
 5    complete refusal to comply with the ADA because the Jail did have two ADA-compliant
 6    cells with accessible showers, an ADA-compliant shower in the intake/booking area that
 7    Plaintiff used with the assistance of detention officers, and Jail employees did receive some
 8    ADA training, just not to the extent Plaintiff believes was necessary.
 9           The facts presented by Plaintiff do not show that constitutional violations were such
10    a predictable consequence that the failure to train employees was an obvious omission. See
11    Connick, 563 U.S. at 66-67. Thus, in addition to the fact that Plaintiff has not shown that
12    he was subjected to a constitutional violation, his facts are insufficient to show that La Paz
13    County and Sheriff Risen were on notice that failure to train Jail staff regarding ADA issues
14    may lead to constitutional violations.
15           For the above reasons, Plaintiff’s Monell claim against Risen and La Paz County
16    fails, and the Court will grant summary judgment to Defendants as to Count Two.
17           C.     Count Three: ADA
18           Plaintiff alleges in Count Three that Defendant La Paz County violated the ADA by
19    either excluding him from participation in or denying him the benefits of the Jail’s services,
20    programs, or activities because of his disability. (Doc. 1 at 10 ¶¶ 79-83.)
21                  1.     Legal Standard
22           Under Title II of the ADA, “no qualified individual with a disability shall, by reason
23    of such disability, be excluded from participation in or be denied the benefits of the
24    services, programs, or activities of a public entity, or be subjected to discrimination by any
25    such entity.” 42 U.S.C. § 12132. A “public entity” is “any State or local government; [or]
26    (B) any department, agency, special purpose district, or other instrumentality of a State or
27    States or local government . . . .” 42 U.S.C. § 12131. The phrase “services, programs, or
28



                                                  - 19 -
     Case 2:18-cv-01792-DGC-DMF Document 70 Filed 04/29/20 Page 20 of 26




 1    activities” applies to the prison setting. See Penn. Dep’t of Corrs. v. Yeskey, 524 U.S. 206,
 2    210 (1998).
 3           To prevail on a Title II ADA claim, a plaintiff must show that “(1) he is a ‘qualified
 4    individual with a disability’; (2) he was either excluded from participation in or denied the
 5    benefits of the public entity’s services, programs or activities, or was otherwise
 6    discriminated against by the public entity; and (3) such exclusion, denial of benefits, or
 7    discrimination was by reason of his disability.” Updike v. Multnomah Cnty., 870 F.3d 939,
 8    949 (9th Cir. 2017). The term “qualified individual with a disability” includes “an
 9    individual with a disability who, with or without . . . the provision of auxiliary aids and
10    services, meets the essential eligibility requirements for the receipt of services or
11    participation in programs or activities provided by a public entity.” 42 U.S.C. § 12131(2).
12    The plaintiff in a Title II case bears the initial burden “of producing evidence that a
13    reasonable accommodation was possible.” Vinson v. Thomas, 288 F.3d 1145, 1154 (9th
14    Cir. 2002). The burden then shifts to the public entity to show “that the requested
15    accommodation was not reasonable.” Id.
16           A plaintiff seeking monetary damages under the ADA “must prove intentional
17    discrimination on the part of the defendant.” Duvall v. Cnty. of Kitsap, 260 F.3d 1124,
18    1138 (9th Cir. 2001). (citation omitted). The Ninth Circuit Court of Appeals applies a
19    deliberate indifference standard to determine whether a defendant intentionally
20    discriminated against a plaintiff. Id. Deliberate indifference “requires both knowledge that
21    a harm to a federally protected right is substantially likely, and a failure to act upon that []
22    likelihood.” Id. (holding that the deliberate indifference “must be a result of conduct that
23    is more than negligent”) (citing City of Canton, 489 U.S. at 389, 395); see also T.B. ex rel.
24    Brenneise v. San Diego Unified Sch. Dist., 806 F.3d 451, 467 (9th Cir. 2015) (a plaintiff
25    seeking monetary damages under the ADA or the Rehabilitation Act “must show that the
26    defendant acted with intent to deny him the benefits of the public program or a reasonable
27    accommodation”).
28



                                                   - 20 -
     Case 2:18-cv-01792-DGC-DMF Document 70 Filed 04/29/20 Page 21 of 26




 1           The first element of the deliberate indifference test is satisfied when a plaintiff “has
 2    alerted the public entity to his need for accommodation” or where the need for
 3    accommodation “is obvious[] or required by statute or regulation.” Duvall, 260 F.3d at
 4    1139. The second element requires “an element of deliberateness” and “must be a result
 5    of conduct that is more than negligent[.]” Id. (citations omitted) (noting that a public entity
 6    receiving a request for accommodation has a duty to investigate the request and determine
 7    “what constitutes a reasonable accommodation”).
 8                  2.     Discussion
 9           Defendants do not dispute that Plaintiff is a qualified individual with a disability.
10           Defendants argue that Plaintiff was only housed at the Jail for 26 hours, that during
11    that time he took a shower in the booking/intake area with reasonable accommodations,
12    and that there is no evidence that any individual denied Plaintiff any requests for
13    accommodation because he made no requests. (Doc. 56 at 20-21.) Defendants argue that
14    the Jail “was not required to make structural changes to the facility to make its programs
15    and services readily accessible to Plaintiff,” but was required only “to make reasonable
16    accommodations for Plaintiff, which it did.” (Id. at 22, citing Pierce v. Cnty. of Orange,
17    526 F.3d 1190, 1219 (9th Cir. 2008).) Defendants further contend that Plaintiff knew that
18    a shower stool, rubber mats, and a walk-in shower were available, but decided not to ask
19    for any accommodations and took a shower “without even his non-slip shoes,” thereby
20    failing to give Jail staff an opportunity to reasonably accommodate his needs. (Id.)
21           Plaintiff responds that the shower in his cell was not ADA compliant and that
22    Defendants did not accommodate him “by taking even basic precautions such as: placing
23    a stool or chair in the shower, placing a non-slip mat outside of [the] shower, and/or
24    monitoring [Plaintiff] as he showered with staff [sic], providing [Plaintiff] with a cane or
25    walker and/or housing [Plaintiff] in a cell with an ADA-compliant shower.” (Doc. 61 at
26    11.) Plaintiff contends that when he told an officer over the intercom that he was going to
27    take a shower, “at that point staff could and should have been alerted to assist [Plaintiff].”
28    (Id.) In response to Defendants’ argument that Plaintiff did not request an accommodation,



                                                  - 21 -
     Case 2:18-cv-01792-DGC-DMF Document 70 Filed 04/29/20 Page 22 of 26




 1    Plaintiff argues that nothing in Title II “remotely suggests that covered entities have the
 2    option of being passive in their approach to disabled individuals” and that Title II requires
 3    entities to act affirmatively to evaluate their programs and services. (Id. at 12, citing Pierce
 4    v. Dist. of Columbia, 128 F. Supp. 3d 250, 269 (D.D.C. 2015.)
 5           The Supreme Court has found it “quite plausible that the alleged deliberate refusal
 6    of prison officials to accommodate [the plaintiff’s] disability-related needs in such
 7    fundamentals as mobility, hygiene, medical care, and virtually all other prison programs
 8    constituted ‘exclu[sion] from participation in or . . . deni[al of] the benefits of’ the prison’s
 9    “services, programs, or activities.” United States v. Georgia, 546 U.S. 151, 157 (2006),
10    (quoting 42 U.S.C. § 12132 and citing Yeskey, 524 U.S. at 210).
11           A reasonable jury would not conclude that by assisting Plaintiff in showering in an
12    ADA-compliant shower in the intake area, and then housing him in a cell for one night
13    without an accessible shower – when Plaintiff knew there was an accessible shower in the
14    intake area and was instructed to ask for assistance if he needed anything – the County
15    excluded Plaintiff from participation in or denied him the benefits of the Jail’s services,
16    program, or activities because of his disability. Moreover, there is no evidence that anyone
17    acted with deliberate indifference toward Plaintiff. To the contrary, Defendants provided
18    an accessible shower in the Jail, that Plaintiff used during his 26-hour stay. Accordingly,
19    the Court will grant summary judgment to La Paz County on Plaintiff’s Title II ADA claim
20    in Count Three.
21           D.     Count Four: Negligence
22           Plaintiff alleges that Defendant La Paz County breached its non-delegable duty of
23    care to detainees to protect them from unreasonable risks of harm by failing to
24    appropriately house and monitor Plaintiff and by failing to take appropriate precautions so
25    that plaintiff could safely shower.3 (Doc. 1 at 11 ¶¶ 84-88.)
26
27           3
              In addition to addressing the negligence claim against La Paz County, Defendants
28    argue that Plaintiff’s negligence claim against the individual officers fails. (Doc. 56 at 23-
      26.) Plaintiff did not assert a negligence claim against the individual officers. (See Doc. 1
      at 11.)

                                                   - 22 -
     Case 2:18-cv-01792-DGC-DMF Document 70 Filed 04/29/20 Page 23 of 26




 1                  1.      Legal Standard
 2           To establish a claim for negligence under Arizona law, a plaintiff must prove: “(1) a
 3    duty requiring the defendant to conform to a certain standard of care; (2) a breach by the
 4    defendant of that standard; (3) a causal connection between the defendant’s breach and the
 5    resulting injury; and (4) actual damages.” Gipson v. Kasey, 150 P.3d 228, 230 (Ariz. 2007)
 6    (citation omitted). Whether a duty exists is a matter of law for the court to decide, and
 7    “[t]he other elements, including breach and causation, are factual issues usually decided by
 8    the jury.” Id. (internal citation omitted).
 9                  2.      Discussion
10           Defendants argue that Plaintiff has not disclosed any witness or expert “who will
11    opine that Defendants had a duty to house Plaintiff in a cell other than the one he was
12    housed in.” (Doc. 56 at 24.) Defendant defines the duty too narrowly.
13           It is well established that a duty exists when “the relationship of the parties [is] such
14    that the defendant [is] under an obligation to use some care to avoid or prevent injury to
15    the plaintiff.” Quiroz v. ALCOA, Inc., 416 P.3d 824, 838 (Ariz. 2018) (citation omitted).
16    Arizona has recognized that a duty to protect exists in certain special relationships such as
17    guardian-ward and jailer-prisoner. See, e.g., Wertheim v. Pima Cnty., 122 P. 3d 1, 4 (Ariz.
18    Ct. App. 2005); Minneci v. Pollard, 565 U.S. 118, 128-29 (2012) (noting that California’s
19    tort law regarding a jailor’s duty of care to protect prisoners from harm “reflects general
20    principles of tort law present, as far as we can tell, in the law of every State”). Whether a
21    duty of care exists is not a factual matter; it is a legal determination made before specific
22    facts in a case are considered. Gipson, 150 P.3d at 232. Here, the special relationship of
23    jailer-prisoner gave rise to a duty of care.
24           Defendants argue that the County took appropriate safety precautions so that
25    Plaintiff could safely shower, and that it was Plaintiff’s decision to shower without
26    requesting assistance or to use a shower that could accommodate his disability that caused
27    his injuries. (Doc. 56 at 25.) Plaintiff responds that the duty to house him appropriately
28    was breached when Conley disregarded Bissell’s housing directions, and when Plaintiff



                                                     - 23 -
     Case 2:18-cv-01792-DGC-DMF Document 70 Filed 04/29/20 Page 24 of 26




 1    told Officer Roberts he was going to shower and Roberts did not alert the floor officers or
 2    take adequate safety precautions. (Doc. 61 at 15.)
 3           Although the Court finds it to be a close question, and expects that reasonable jurors
 4    may well agree with Defendants’ argument, whether the officers breached a duty to
 5    Plaintiff and were the cause of his injuries are disputed issues of fact that must be decided
 6    by a jury. Therefore, questions of fact preclude the Court from granting summary judgment
 7    to La Paz County on Plaintiff’s negligence claim.
 8           Defendants also argue that Plaintiff’s theory of liability against La Paz County is
 9    premised on vicarious liability, and if the individual Defendants have no liability, then the
10    County is not liable. (Doc. 56 at 26.) Plaintiff does not dispute Defendants’ assertion that
11    his claim is premised on vicarious liability. Defendants cite several cases in support of
12    their proposition that Plaintiff cannot maintain a negligence claim based on vicarious
13    liability because the individual defendants have no liability. (Wiggs v. City of Phoenix, 10
14    P.3d 625, 627 (Ariz. 2000), citing Torres v. Kennecott Copper Corp., 488 P.2d 477 (Ariz.
15    Ct. App. 1971), Law v. Verde Valley Med. Ctr., 170 P.3d 701 (Ariz. Ct. App. 2007), and
16    Mulhern v. City of Scottsdale, 799 P.2d 15 (Ariz. Ct. App. 1990)).
17           In Torres, the Arizona appellate court held that “where the master’s liability is based
18    solely on the negligent acts of his servant, a judgment in favor of the servant relieves the
19    master of any liability.” 488 P.2d 477, 479 (Ariz. Ct. App. 1971). Torres relied on a 1945
20    Arizona Supreme Court opinion, DeGraff v. Smith, that held that a dismissal with prejudice
21    of an individual defendant is a judgment on the merits that carries preclusive effect against
22    the agent’s principal. See 157 P.2d 342 (1945).
23           The second case cited by Defendants, Law v. Verde Valley Med. Ctr., addresses
24    Arizona’s Uniform Contribution Among Tortfeasors Act (UCATA), which abrogated joint
25    liability for most tortfeasors, and the appellate court held that UCATA did not change the
26    law regarding vicarious liability under DeGraff. 170 P.3d 701, 704 (Ariz. Ct. App. 2007).
27    The Arizona Supreme Court subsequently disavowed the holding in DeGraff and held that
28    “a stipulated dismissal with prejudice of an employer’s agent does not preclude a party



                                                  - 24 -
     Case 2:18-cv-01792-DGC-DMF Document 70 Filed 04/29/20 Page 25 of 26




 1    from asserting a claim against the agent’s principal for its own independent negligence,”
 2    even when the independent negligence claim requires proof of the agent’s negligence.
 3    Kopp v. Physician Group of Arizona, Inc., 421 P.3d 149, 150 (Ariz. 2018). Therefore,
 4    Torres and Law do not support Defendants.
 5           The last case cited by Defendants held that in order for an employer to be liable for
 6    negligent hiring, retention or supervision, the employee must have committed a tort.
 7    Mulhern v. City of Scottsdale, 799 P.2d 15, 18 (Ariz. Ct. App. 1990). Plaintiff’s negligence
 8    claim in this case is not premised on a theory of negligent hiring, retention or supervision.
 9    Therefore, Mulhern is inapposite.
10           Based on the above, Defendants have not met their burden of showing that
11    Plaintiff’s negligence claim in Count Four against La Paz County fails as a matter of law,
12    and the Court will deny the Motion for Summary Judgment as to this claim.
13           E.     Punitive Damages
14           The only surviving claim in this action is Plaintiff’s state law negligence claim
15    against La Paz County in Count Four, and Arizona law provides that a public entity is not
16    liable for punitive damages. Ariz. Rev. Stat. § 12-820.04. Therefore, Plaintiff’s request
17    for punitive damages fails.
18    IT IS ORDERED:
19           (1)    The reference to the Magistrate Judge is withdrawn as to Defendants’ Motion
20    for Summary Judgment (Doc. 56).
21           (2)    Defendants Fleming, Ruiz, Redman, Roberts and Jaramillo are dismissed
22    without prejudice from this action.
23           (3)    Defendants’ Motion for Summary Judgment (Doc. 56) is granted in part
24    and denied in part as follows:
25                  (a)    The Motion is granted as to Plaintiff’s claim against Defendant
26    Conley in Count One, and Conley is dismissed with prejudice from this action.
27                  (b)    The Motion is granted as to Plaintiff’s claim against Defendants
28    Risen and La Paz County in Count Two and Risen is dismissed with prejudice.



                                                 - 25 -
     Case 2:18-cv-01792-DGC-DMF Document 70 Filed 04/29/20 Page 26 of 26




 1                 (c)    The Motion is granted as to Plaintiff’s claim against Defendant La
 2    Paz County in Count Three.
 3                 (d)    The Motion is denied as to Defendant La Paz County in Count Four.
 4          (4)    This action is referred to Magistrate Judge Michael T. Morrissey to conduct
 5    a settlement conference as to Plaintiff’s negligence claim in Count Four against Defendant
 6    La Paz County.
 7          (5)    Counsel shall jointly call Magistrate Judge Morrissey’s chambers at 602-
 8    322-7680 within 14 days to schedule a date for the settlement conference.
 9          Dated this 29th day of April, 2020.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  - 26 -
